Title: To Thomas Jefferson from Benjamin Smith Barton, 12 June 1805
From: Barton, Benjamin Smith
To: Jefferson, Thomas


                  
                     Sir, 
                     Philadelphia, June 12th, 1805.
                  
                  of the plants with which you have favoured me,
                  
                     
                        
                           No. 1.
                            is a species of Dactylis.
                        
                        
                           No. 2. 
                           
                           Solidago glamerata of Bartram.
                        
                        
                           No. 3.
                           
                           Solidago, a new species.
                        
                        
                           No. 4. 
                           a species of aster.
                        
                        
                           No. 5. 
                           
                           Solidago suareolens: the Sweet-scented, or anise-Seed, Golden-rod of New-Jersey.
                        
                        
                           No. 6. 
                           Asayrum multicaule of Michaux.
                        
                        
                           No. 7. 
                           Liatris elegens of Michaux. Serratula speciosa of Aiton.
                        
                        
                           No. 8.
                           }
                           Three new species of aster.
                        
                        
                           No. 9.
                           
                        
                        
                           No. X.
                           
                        
                        
                           No. 11.
                           }
                           Two varieties of a species of Parieum; and I believe the same as those called, in some parts of the United-States, ox-grass. They make good hay, but are dried with some trouble, owing to their large and succulent culms (stems.) Annual.
                        
                        
                           No. 12.
                        
                        
                           No. 13.
                           a  species of Cypenus.
                        
                     
                  
                  
                  
                  
                  The specimens being small and imperfect, I have found it difficult to pronounce, with confidence, concerning some of the plants. But I still more regret my long delay in answering your letter. It came to town during my absence in Jersey; and for some time after my return, I was (as I am at this time) a good deal indisposed. I hope your goodness will lead you to excuse me. No inattention to your requests could have been intended.
                  With respect to the animalcula, I have not been able to discover any of them: but, independently of Mr. Dunbar’s authority, I doubt not of their existence in the temperature which he mentions. Vegetables of different kinds, and even animals, have been discovered in certain Asiatic springs, the temperature of which is considerably above 150.
                  I am preparing for the press the first number of my Indian Geography. It is my object, in this work, for which I possess some valuable materials, to give the Indian appellations of the principal rivers, lakes, mountains, &c., of the United-States, with their precise import. Retaining, as we do, the names Ohio, Potomack, Natchez, &c., an inquiry of this kind cannot be deemed altogether uninteresting.
                  With the highest respect, I have the honour to be, Dear Sir, Your very obedient & obliged Servant, &c.,
                  
                     B. S. Barton.
                  
               